department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b date of formation c state d number e number f number g number h number dear date date employer d number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated on b exclusively for charitable educational civic community welfare and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 c of the internal_revenue_code or the corresponding section of any future federal tax code in the state of c your articles of incorporation state that you are organized you have three board members two of your three board members are related by marriage you will provide intellectual and organizational infrastructure for commercializing innovative products and services you primarily focus on life sciences and emerging technologies you plan to partner with universities research institutions and other nonprofits to identify solutions that enhance commercial and social value and accessibility you are a team committed to leveraging emerging business disruptions to improve innovation commercialization tackling the world’s boldest challenges you provide partners the tools talent and infrastructure to build companies create quality jobs and attract investment you take solutions into the world via partnered initiatives and launching new ventures you explain your activities as follows you strengthen innovation systems by helping establish innovation hubs and launch pods specifically you will advise universities and local governments on establishing strategic innovation districts for research development business and education mainly in biomedical sciences information_technology and clean energy technologies your objective is to promote the creation of an ecosystem for innovation supporting the people academic institutions and corporations in their discovery and development of innovative products and services that can lead to economic growth and diversification high value employment and social impact your main tasks include the following e e e create innovation centers around selected targeted industries and segments create programs for the introduction of people and exchange of ideas and knowledge support the creation attraction and retention of science and technology companies with solid offerings and partner with local regional and international organizations to foster entrepreneurship and help attract funding to support growth and sustainability e you will design new methods to evaluate and commercialize research innovation generated by universities and research organizations you create actionable tools for sourcing evaluating de-risking developing and commercializing innovation across sectors and professional silos of knowledge your objective is to support both universities and research organizations in streamlining their product development and technology transfer initiatives your main tasks include the following e assemble experts to perform due diligence and evaluate customer discovery and further commercial viability conduct initial scientific and technology assessments to perform initial low cost de-risk experimentations create prototypes run concept validations and run pre-clinical and clinical experiments advise on the creation and license of intellectual_property and advise on the creation of companies strategic and operating direction commercialization of assets etc e you will design new value-based commercialization models to support access to critical treatments with high global health impact you provide the design and implementation of pay-for-success value-based commercialization model increasing access to innovative medicines while reducing overall healthcare costs you operate as a solution provider to more efficiently align intellectual_property and distribution rights procurement financing manufacturing impact monitoring and treatment programs you work with academic institutions advocacy organizations innovators generic companies and governments to structure and manage win-win arrangements that expand healthcare access some of your main tasks are e e e e identify the country’s health system priorities for value-based commercialization develop therapeutic treatment and indication feasibility assessments gather and analyze critical health data and determine the infrastructure planning required to facilitate access to critical medicines auditing infrastructure reimbursement process healthcare outreach capacity medicine supply infrastructure manufacturing capacity technology transfer etc you will create consortiums of industry and academic organizations to streamline insights and research data that may be useful for accelerating drug discovery and development you will create an analytics letter rev catalog number 47630w consortium to improve medicine discovery and development with the participation of healthcare analytics firms pharma and biotechnology companies clinical researchers and universities the consortium combines solutions for secure data management with licensing finance innovations to create a win-win incentive structure accelerating and cutting costs for preclinical and clinical trial research integration of supply and vendor offerings and opportunities to streamline r d and manufacturing your services are not limited to a narrow audience and you will charge for services based on time and resources applied to each specific engagement and task of activities you advertise the services you provide on your website you set your fees based on the scope size and nature of the engagement this includes the amount of work required to assess the feasibility of undertaking a project the materials and resources required including internal or external resources travel_expenses any additional equipment required accommodations organizations operating_expenses etc basically you said the fee to be charged would be based on all general considerations and costs related to the task and assessed prior to taking on any assignment or project you submitted a sample consulting agreement you have not yet entered into any agreements the contract appears to be a standard consulting contract which legally binds the consultant you to perform specific work as outlined in the statement of work as it relates to the contract for a company you will pay third parties to provide assistance securing business and grant development opportunities commissions will be between d and e percent you anticipate that approximately f percent of your revenue will come from gross_receipts from services performed and the remaining g percent from gifts grants and contributions you also anticipate that approximately h percent of your revenue will be expended on compensation of officers directors and for salaries law sec_501 of the code provides for the exemption from federal_income_tax to organizations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only it its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower it to engage otherwise than as an insubstantial part of its activities in activities which themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively of one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such letter rev catalog number 47630w exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revrul_69_528 1969_2_cb_127 states that an organization formed to provide investment services on a fee basis exclusively to organizations exempt from federal_income_tax under sec_501 of the code is not exempt under sec_501 in revrul_72_369 1972_2_cb_245 an organization was formed to provide managerial and consulting services to organizations exempt under sec_501 of the code to improve the administration of their charitable programs the organization enters into agreements with unrelated sec_501 organizations to furnish managerial and consulting services on a cost_basis providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 furnishing the services at cost lacks the donative element necessary to establish this activity as charitable in 302_f2d_934 ct_cl the court considered the status of an organization that provided analysis of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court concluded that the totality of the organization's activities which included the sale of many publications as well as the sale of advice for a fee to individuals was more indicative of a business than that of an educational_organization the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and that the organization was not entitled to be regarded as exempt in 70_tc_352 the tax_court held that an organization did not qualify for exemption under sec_501 because it was primarily engaged in an activity that was characteristic of a trade_or_business and ordinarily carried on by for-profit commercial businesses the tax_court stated we must agree with the commissioner that petitioner's activity constitutes the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures organized for profit in 950_f2d_365 7th cir the court_of_appeals upheld a tax_court decision that the activities were conducted as a business and the organization was in direct competition with other restaurants and health food stores thus it did not qualify for exemption under sec_501 the appellate court stated the factors that the court relied on to explain commerciality included the organization sold goods and services to the public the organization was in direct competition with for profit businesses food stores and restaurants the prices set by the organization were based on pricing formulas common in retail food businesses the organization utilized promotional materials and commercial catch phrases to enhance sales the organization advertised its services and food the organization did not receive any charitable_contributions in 283_fsupp2d_58 d d c the court laid out the factors for determining whether an organization's activity is of a commercial nature it said among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent letter rev catalog number 47630w and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations application of law you are not exempt under sec_501 of the code because you are not organized or operated exclusively for one or more exempt purposes as required by sec_501 -1 a you fail the organizational_test and do not qualify for exemption under sec_501 of the code because your purposes are too broad sec_1_501_c_3_-1 you also fail the operational_test because you are not operated exclusively for an exempt_purpose as described in sec_1_501_c_3_-1 you provide consulting services for a fee based on the time and resources applied to each specific engagement you do not limit the recipients of your services to any particular group this is a substantial non-exempt activity similar to a commercial enterprise you are like the organization described in revrul_69_528 because you provide consulting services for a fee also as explained in revrul_72_369 even if you were to limit the recipients of your services to organizations described in sec_501 of the code providing consulting services at cost is a commercial operation and not exempt within the meaning of sec_501 like the organization described in american institute for economic research you have a significant non- exempt commercial purpose that is not incidental to any educational purpose your operations are similar to those described in b s w group and airlie foundation as your services are competing with a number of non- exempt commercial for-profit companies through your product pricing pattern compensated staff and clients you serve you are also similar to the organization described in_living faith inc you make your services available to the public you are in direct competition with for-profit businesses you set your prices based on cost you advertise your services on your website and you anticipate f percent of your funding will come from fees received for services performed these are all indicators that you are operating in a commercial manner precluding you from exemption under sec_501 of the code conclusion based on the facts presented we conclude that you do not qualify for recognition of exemption as an organization described in sec_501 of the code you fail both the organizational and operational tests your consulting activities are indistinguishable from similar activities of an ordinary commercial enterprise accordingly you must file federal tax returns and contributions to you are not deductible under sec_170 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e your name address employer_identification_number ein and a daytime phone number letter rev catalog number 47630w acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e e e e e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address letter rev catalog number 47630w u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
